Citation Nr: 0621165	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service connected knee 
disability.

3.  Entitlement to service connection for a neck disability, 
claimed as secondary to service connected service connected 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome.

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1991 to July 1995.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Newark RO.  In September 2005, the 
veteran testified at a Travel Board hearing before the 
undersigned.  At the hearing he submitted additional evidence 
with a waiving of RO consideration.  At the hearing also, the 
undersigned granted the veteran's request that the case be 
held in abeyance sixty days to afford him the opportunity to 
submit further evidence.  [No additional evidence has been 
received to date.]  A transcript of the hearing is of record.

The matters of entitlement to service connection for 
tinnitus, a low back disability, a neck disability, and a 
left knee disability (on de novo review), whether new and 
material evidence has been received to reopen a claim seeking 
service connection for bilateral hearing loss, and 
entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.  
FINDINGS OF FACT

1.  An unappealed March 1996 rating decision denied service 
connection for a left knee disability based essentially on a 
finding that such disability was not shown.

2.  Evidence received since the March 1996 decision tends to 
show that the veteran has a left knee disorder and also 
addresses the matter of a nexus between such disability and 
the veteran's service; relates to unestablished facts 
necessary to substantiate the claim; and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1996 rating decision is new 
and material, and the claim of service connection for a left 
knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

As the decision below constitutes a full grant of the portion 
of the claim being addressed, the appellant is not prejudiced 
by Board review at this stage, and there is no need to 
belabor the impact of the VCAA on this matter.

II. Factual Background

The veteran's service medical records include a March 1995 
treatment record which notes his complaints of bilateral knee 
pain.  He reported that the pain had persisted for four 
months and that his knees felt weak after prolonged standing.  
The assessment was bilateral knee pain.  A June 1995 
separation examination did not reveal any left knee 
abnormalities.  The veteran indicated in a medical history 
report that he had a "trick" or locked knee.  The physician 
noted that the veteran had bilateral knee pain that was worse 
after physical activity.  There was no knee swelling or 
locking.

On January 1996 VA examination, the veteran reported that he 
began to experience discomfort in both knees during the last 
six months of his active service.  He indicated that a 
physician told him that he had patellofemoral syndrome in 
both knees, with the left knee less affected.  On examination 
of the legs the examiner was unable to diagnose any left knee 
pathology.  

A March 1996 rating decision denied service connection for a 
left knee disability, noting that a chronic left knee 
disability was not shown in service or postservice (and no 
left knee pathology was found on examination).  The veteran 
was notified of the decision and of his appellate rights, and 
did not appeal that decision.

July 1998 private treatment records show that the veteran was 
treated for a left knee injury.  He reported that on the day 
prior his left knee popped as he was running in preparation 
of going to the police academy.  As he fell to the ground he 
suffered a valgus stress to the knee and twisted knee.  He 
indicated that he heard two or three additional pops.  He 
reported left knee swelling and a feeling that the knee would 
give way.  X-rays of the knee did not reveal any obvious 
osseous abnormalities.  A left knee MRI revealed tears of the 
anterior cruciate and medial collateral ligaments.  

An April 1999 treatment report from Dr. S. E. notes the 
veteran's history of knee injury while he was running 
straight ahead.  He denied cutting, tripping, or hitting a 
pothole while running.  He reported he had problems with his 
knees in service.  The physician commented that he saw no 
reason for the left knee to give way spontaneously without 
there being a problem with the knee, especially since the 
veteran did not make a fast cut or stop, trip, or get 
tackled.  He concluded that the veteran's knee disability 
could be related to problems he had in service.

A June 2000 report from Dr. S. E. reflects that the veteran's 
left knee was examined again after it gave way while he was 
running.  An MRI revealed a re-tear or residual tear of the 
distal fibers and a new tear of the posterior horn of the 
medical meniscus.  In April 2001, he underwent arthroscopic 
anterior cruciate ligament reconstruction of the left knee.  

A January 2003 medical report from Dr. J. W. reflects that 
the veteran reinjured his left knee ACL.  Revision of ACL 
reconstruction was planned.

On April 2003 VA examination, the examiner noted that to tear 
the anterior cruciate ligament in a young, healthy male 
required significant trauma that would not be easily 
forgotten.  It was further noted that the veteran had a torn 
left ACL that required surgery, and that it resulted from an 
injury after the veteran left service.  He concluded that the 
surgery was not service connected.  

A September 2005 medical report from Dr. J. W. notes that the 
veteran reported he had left knee discomfort in service and 
continuing after service.  The physician opined that this 
most likely contributed to the veteran's knee giving out, 
causing the left anterior cruciate ligament tear.  The 
impression was status post anterior cruciate ligament 
reconstruction of the left knee (times 2) with some residual 
laxity.

At the Travel Board hearing in September 2005, the veteran 
testified as to how his knee disability affected his life.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a claimed disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §  7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  [The instant claim to 
reopen was filed after that date (in February 2003), and the 
revised definition applies.]  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As the veteran did not appeal the March 1996 rating decision 
that denied service connection for a left knee disability, 
that decision is final based on the evidence then of record, 
and is the last prior final decision in this matter.  
38 U.S.C.A. § 7105.   

As the prior denial was based on a finding that the claimed 
disability was not shown, the primary unestablished fact 
necessary to substantiate the claim is evidence of current 
left knee disability.  Relevant evidence received since the 
March 1996 rating decision clearly shows the veteran has a 
left knee disability.  Furthermore, the evidence received 
also tends to relate the current left knee disability to the 
veteran's active service.  See April 1999 and September 2005 
private medical reports.  The evidence is new because it was 
not previously of record.  It relates to a previously 
unsubstantiated fact.  As it tends to relate the current left 
knee disability to service, it raises a reasonable 
possibility of substantiating the claim.  Hence, the evidence 
received is both new and material, and the claim may be 
reopened.  


ORDER

The appeal to reopen a claim of service connection for a left 
knee disability is granted.




REMAND

The April 2003 VA examiner essentially opined that the 
veteran's left knee surgery was for postservice injury (and 
did not explain why it is not related to the persistent knee 
complaints noted in service).  [The examiner also offered the 
opinion that the left knee disability is "not service 
connected".  Service connection is a legal determination for 
adjudicators (not examining physicians) to make.  Notably, 
private treating physicians have related the left knee 
disability to the veteran's knee complaints in service.  
There is conflicting evidence regarding a nexus between 
current left knee disability and knee problems the veteran 
had in service, and as none of the opinions in the record 
adequately explains supporting rationale, further development 
of medical evidence is necessary.  Furthermore, the veteran 
has also raised another theory of entitlement (i.e., that the 
left knee disability is secondary to his service connected 
right knee disability).  A medical opinions in this matter 
would also be helpful.

The veteran has testified about treatment he received for the 
disabilities at issue.  He indicated that he received back 
treatment at Busby Chiropractic and that his primary care 
physician was Dr. J.K.  He stated that he had a letter dated 
in January 2003 from Ocean County Hospital (with Dr. W. G. as 
the referring physician) which provided a diagnosis of a 
current neck disability.  He further indicated that he was 
scheduled for an audiologic evaluation, and that he would 
submit the report of such evaluation (as it would support his 
claim).  Since records of the identified treatment have been 
associated with the claims file (and are alleged to be 
relevant to the veteran's claims), they must be secured.

Regarding the petition to reopen the claim seeking service 
connection for bilateral hearing loss, in Kent v. Nicholson. 
No. 04-181 (U.S. Vet. App. March 31, 2006) the U.S. Court of 
Appeals for Veterans Claims (Court) held that in a claim to 
reopen a previously finally denied claim proper notice must 
include (with some specificity) an explanation of what would 
be considered new and material evidence.  The veteran has not 
been provided such notice.  Furthermore, he was provided the 
definition of new and material evidence that applies to 
petitions to reopen filed prior to August 29, 2001.  
At the September 2005 Travel Board hearing, the veteran 
alleged that his right knee disability had worsened since his 
last VA examination.  Hence, an examination to assess the 
current severity of the right knee disability is necessary.

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
regarding degree of disability and effective date of 
disability).  Here, the veteran was not provided notice 
regarding the rating of tinnitus, hearing loss, back 
disability, or neck disability or effective dates of awards.  
Since the case is being remanded anyway, there is an 
opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following:

1.  With respect to the claim seeking 
service connection for bilateral hearing 
loss, the RO should provide the veteran 
notice of the applicable (revised) 
definition of new and material evidence 
and (with some degree of specificity) an 
explanation of what type of evidence 
would be considered new and material.  
The RO should also provide the veteran 
notice regarding ratings of tinnitus, 
hearing loss, back and neck disabilities 
and effective dates of awards in 
accordance with the Court's guidance in 
Dingess/Hartman, supra.

2.  With his assistance (providing 
identifying information and furnishing 
authorization forms) the RO should obtain 
complete records (not already associated 
with the claims file) of any treatment or 
evaluations the veteran has received for 
the disabilities at issue, specifically 
including reports of his private 
chiropractic treatment for back/neck 
disability, treatment records from his 
primary care physician and Ocean County 
Hospital, and the report of the scheduled 
audiologic evaluation mentioned at the 
Travel Board hearing.  

3.  If any treatment records received 
suggest that further development (such as 
a VA nexus examination) is necessary, the 
RO should arrange for such development.

4.  Regardless, the RO should arrange for 
the veteran to be examined by an 
orthopedic specialist (other than the 
April 2003 examiner) to ascertain the 
likely etiology of his left knee 
disability and the current severity of 
his service connected right knee 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  

Regarding the left knee, the examiner 
should opine whether it is at least as 
likely as not that the veteran's left 
knee disability is related to his 
complaints service (or was caused or 
aggravated by his service connected right 
knee disability).  The examiner must 
explain the rationale for all opinions 
given, including any conflict with 
opinions already of ready (particularly 
any conflict with the opinions expressed 
by private physicians in April 1999 and 
in September 2005).  

Regarding the right knee, the examiner 
should report in detail all clinical 
findings and specifically note whether 
there is arthritis in the right knee, 
active and passive ranges of motion of 
the knee, and whether there is 
instability or laxity of the right knee 
(and if so the degree of such).  The 
examiner should note whether there is any 
painful motion, weakened movement, excess 
fatigability, or incoordination on 
movement of the right knee.  
5.  The RO should then readjudicate these 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


